153* -/¥
                                 ELECTRONIC RECORD                                  \5tyOm/*f

COA #14-13-00333-CR                                       OFFENSE: Intoxication Manslaughter


STYLE: Nicholas Jared Mireles v The State of Texas        COUNTY: Harris


COA DISPOSITION: Affirmed                                 TRIAL COURT: 178th District Court



DATE: August 21. 2014    Publish: Yes                     TC CASE #:1281111




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Nicholas Jared Mireles v The State of Texas


CCA#


  APPBLL^T^                             Petition     CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE: _

DATE: /4r>rll
       £
                        2t, jL^/f'                   SIGNED:.                     PC:

JUDGE:     L                                         PUBLISH:                     DNP:




                                                                                         MOTION FOR


                                                             FOR REHEARING IN CCA IS:


                                                          JUDGE:


                                                                                 ELECTRONIC RECORD